DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Specification
3.	The disclosure is objected to because of the following informalities: it is suggested to amend the specification at ¶0001 to reflect the current status of USSN 17/397,408. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker et al. ( USP 2014/0172727) in view of Goldman-Shenhar  et al. (USP 2017/0349027).
As per Claim 1, Abhyanker  et al. (Abhyanker) teaches, a method for vehicle management performed by a vehicle control system ( via a dispatch server , Abstract), comprising: monitoring a respective location associated with each vehicle of a plurality of vehicles based on vehicle location information transmitted from each of the plurality of vehicles; receiving, from a user equipment (UE) associated with a customer, customer location information identifying a location of the customer; and transmitting, to the preferred vehicle, a message dispatching the preferred vehicle to the location of the customer, such that the preferred vehicle navigates to the location of the customer.  (via dispatching server   100, dispatching vehicle to user, Abstract, [0018-0021], [0089-0093], Figs. 1-5). selecting one vehicle of the plurality of vehicles as a preferred vehicle ( “The method may determine which of the set of private vehicles are optimal based on the geo-spatial location associated with the pick-up address of the user”, [0020])”. 
 “wherein the mobile device is communicatively coupled with the dispatch server using a processor and a memory, automatically associating a set of private vehicles in a geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the user, dispatching a private vehicle of the set of private vehicles in a the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the user,”, [0018])”.

However, Abhyanker does not explicitly teach, receiving, from each vehicle of the plurality of vehicles, a set of current compartment climate values based on a triggering event at the vehicle;  selecting one vehicle of the plurality of vehicles as a preferred vehicle based on a set of climate preferences associated with the customer.
In a related field  of Art  Goldman-Shenhar et al. (Goldman -Shenhar) teaches, 
receiving, from each vehicle of the plurality of vehicles, a set of current compartment climate values based on a triggering event at the vehicle; ( by user setting up climate preference [0152-0153]); selecting one vehicle of the plurality of vehicles as a preferred vehicle based on a set of climate preferences associated with the customer;(via user being capable of selecting climate preference  ([0141-0157], also see [0148-0181], [0012-0017], [0079-0085], [0095-0096], Figs.1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Abhyankar  and  Goldman-Shenhar before him at the time filing, to modify the teachings of  Abhyanker  to substitute the vehicle and systems onboard of the vehicle of  Goldman-Shenhar  with the vehicle of Abhyanker  and configure with the  system of Abhyanker  and  dispatch center ( including the remote device)  in order to  obtain autonomous vehicle, with cabin temperature set by user preference/selection, selecting vehicle based on cabin temperature and dispatching selected vehicle to  the rider. Motivation to combine the two teachings is, to  rider receiving vehicle  knowing vehicle cabin temperature.( i.e., added feature).

As per Claim 2, Abhyanker as modified by  Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of  Goldman-Shenhar teaches, wherein the vehicle control system selects the preferred vehicle (Abhyanker : via dispatching server   100, dispatching vehicle to user, Abstract, [0018-0021], [0089-0093], Figs. 1-5); based on one or more climate preferences of the set of climate preferences matching one or more current climate values of the set of current compartment climate values associated with the preferred vehicle. (Goldman-Shenhar : [0141-0157], also see [0148-0181], [0012-0017], [0079-0085], [0095-0096], Figs.1-4). 

As per Claim 3, Abhyanker as modified by  Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of  Goldman-Shenhar teaches, the method   further comprising receiving, at the vehicle control system from the UE, the set of climate preferences prior to receiving the customer location information.  (Abhyanker :  Abstract, [0018-0021]).  

As per Claim 4, Abhyanker as modified by  Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of  Goldman-Shenhar teaches, wherein: the set of climate preferences comprise one or more of a compartment temperature, a compartment humidity, a number of current passengers, a fan speed, an air direction, or a seat heating or cooling status; and the set of current compartment climate values comprises one or more of a compartment temperature, an external temperature, a compartment humidity, an external humidity, a number of current passengers, a battery level, a gas level, a fan speed, an air direction, or a seat heating or cooling status. ( Goldman-Shenhar: [0125], [0160]).

As per Claim 5, Abhyanker as modified by  Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of  Goldman-Shenhar teaches, wherein the vehicle is a mobility-as-a-service (MAAS) vehicle.  (Goldman-Shenhar :  vehicle being an autonomous vehicle, [0001], [0012]).

As per Claim 6, Abhyanker as modified by  Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of  Goldman-Shenhar teaches, transmitting, to each vehicle of the plurality of vehicles, (Abhyanker :  Abstract, [0018-0021]), a message requesting the set of current compartment climate values, wherein the message is the triggering event (Goldman-Shenhar : [0141-0157], also see [0148-0181], [0012-0017], [0079-0085], [0095-0096], Figs.1-4).   

As per Claim 7, Abhyanker as modified by  Goldman-Shenhar  teaches the limitation of Claim 1. However,  Abhyanker   in view of  Goldman-Shenhar teaches, wherein the location of the customer is different than the respective location of each vehicle of the plurality of vehicles.  (Abhyanker :  Abstract, dispatching the vehicle to rider location , [0018-0021]).
Claim 8 is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
Claim 10 is being rejected using the same rationale as claim 3.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 12 is being rejected using the same rationale as claim 4.
Claim 13 is being rejected using the same rationale as claim 5.
Claim 14 is being rejected using the same rationale as claim 7.
Claim 15 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 3.
Claim 18 is being rejected using the same rationale as claim 4.
Claim 19 is being rejected using the same rationale as claim 5.
Claim 20 is being rejected using the same rationale as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663